DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a Non-Final Rejection on the merits. 
Claims 11-12 and 14-15 are currently pending and considered below.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Giesen US5011017A (herein, Giesen), and further in view of Klingel US20070205212A1 (herein, Klingel).

Regarding Claim 11, Giesen discloses, A napkin having a utensil pocket (Abstract), comprising: 
a sheet (FIG. 4, 10a) folded in half (FIG. 13, Col. 4, lines 54-59) along a first fold line (FIGS. 12 & 13, #15) and into quarters (FIG. 14) along a second fold line ( FIGS. 13 & 14, #25) perpendicular to the first fold line (FIGS. 13 & 14 – illustrated 25 perpendicular to 15) to form a first quarter section (FIG. 14, #17) and a second quarter section (FIG. 15, #22ꞌ); and 
the first quarter section and the second quarter section to form the utensil pocket (FIG. 16, #40) between the first quarter section and the second quarter section.

Giesen does not expressly disclose, a food grade glue applied in an L-shaped pattern on the first quarter section where a longer side of the L-shaped pattern extends parallel to the second fold line and a shorter side of the L-shaped pattern extends parallel to the first fold line, wherein the first quarter section is folded over the second quarter section to engage the food grade glue to glue together the first quarter section and the second quarter section to form the utensil pocket between the first quarter section and the second quarter section.
Klingel teaches a napkin (Fig. 1, #14) comprising a food grade glue (#20) applied in a pattern (FIG. 2, para [0025]).
Therefore, it would have been an obvious to one of ordinary skill in the art having the teachings of Klingel before the effective filing date of the invention to modify the napkin (Abstract) as disclosed by Giesen to utilized food grade glue so that non-toxic material is used to hold the utensil pocket with the additional benefit of being odorless (Klingel, para [0025]).
            Furthermore, it would have been an obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the napkin (Abstract) as disclosed by Giesen with an L-shaped glue pattern as taught by Klingel is a matter of design choice to make the different portions of the glue of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Furthermore, applying the glue in an L-shaped pattern would further ensure that the pocket keeps its shape while in use.


Regarding Claim 12, as combined, Giesen/Klingel discloses the napkin as previously claimed.  As combined, Giesen further discloses , wherein the sheet is made of paper (Giesen, Abstract) .

Regarding Claim 14, as combined, Giesen/Klingel discloses the napkin as previously claimed.  As combined, Giesen further discloses, wherein the utensil pocket (Giesen, 40) has an opening (Giesen, FIG. 19, #41 – illustrates and opening) on a side of the sheet adjacent the first fold line (Giesen, Col. 6, lines 14-27).

Allowable Subject Matter
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose, teach, or make obvious the claimed combinations including the following limitations:
further folded into eights along third and fourth fold lines parallel to the second fold line.
The prior art that comes closest to teaching these limitations is Giesen.  However, Giesen fails to teach that the napkin is further folded into eights along the third and fourth fold lines parallel to the second fold line.  
Therefore, the combinations of the claimed limitations are novel and found to be allowable over the prior art.  The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horwitt US-1430654-A, Fischer US-1844468-A, Hudson US-1909407-A, Schreiner US-20100272864-A1, Zhu US-20170000159-A1, Bittner US-20180334311-A1, and Solomon US-20170275070-A1 are cited for napkin, paper, folding half and quarters, an opening end, and utensils.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        23 September 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731